Appeal (transferred to this court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Benson, J.), entered February 14, 1986 in Dutchess County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
There is no merit to petitioner’s contention that he was denied due process because the Hearing Officer curtailed his questioning of a correction officer and did not allow him to call two additional witnesses. The Hearing Officer accorded petitioner a full opportunity to establish his defense of mistaken identity and the additional witnesses’ testimony was irrelevant (see, Matter of Irby v Kelly, 161 AD2d 860, 861). Moreover, petitioner was not entitled to engage in further *876questioning in the nature of cross-examination (see, Matter of Laureano v Kuhlmann, 75 NY2d 141, 146). Finally, the correction officer’s testimony, her positive identification of petitioner and the misbehavior report constitute substantial evidence to support the determination of guilt (see, Matter of Bernacet v Coughlin, 145 AD2d 802, 802-803, lv denied 74 NY2d 603).
Judgment affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.